33DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 33-38 in the reply filed on 9/19/22 is acknowledged.  Only process claims 41-51, 53 is added readable on the elected invention II, other product claim 52 added directed to invention other than elected invention II is withdrawn because it directed to a product, since the product invention can be made regardless to whatever process.  Restriction of claim 52 is proper for the following reason (under 35 U.S.C. 121):
Inventions II and new claim 52 are related as process - Versus - product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, that the process II as claimed can be used to make another and materially different product (e.g., catalytic laminate having resin rich surface), which is other than the product of claim 52.
An OA on the merits of claims 33-38 ,41-51, 53 as follows:

Specification
Abstract of the invention should be updated to reflect method invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-38, 41-51, 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of the claims directed to “A process for forming traces on a catalytic laminate” as clearly indicated in the preamble of the claim 1.  Also, recites” a catalytic laminate having a resin rich surface and underlying catalytic particles” appears to be product structure (see lines 1-3 of claim 1) which made scope of the claim unclear.    It is suggested rewritten lines 1-3 as follows:
-- A process for forming traces on a catalytic laminate comprising:
providing the catalytic laminate having a resin rich surface and underlying catalytic particles”--
“the holes” (claim 33, line 8) lacks proper antecedent basis, should be updated to: --“the drilled holes” --. 
“are covered” (claim 33, lines 8-9) not positive method limitation.  The use of:--" covering  . . .” is suggested.  It is also suggested to rewritten lines 7-10 of claim 33 to:
-- performing an electroless deposition by covering outer surfaces of the catalytic laminate and the drilled holes with a continuous layer of electroless copper 15deposition; “--
“applying a pattern mask to the outer surfaces of the catalytic laminate, thereby creating regions of exposed electroless copper and regions of electroless copper covered by the pattern mask;” is unclear and confusing in that it is not known as to how applying a pattern mask would result in creating regions of exposed electroless copper and regions of electroless copper.     
The use of:  --"providing a pattern mask having creating regions of exposed electroless copper and regions of electroless copper; “—and applying the pattern mask to the outer surfaces of the catalytic laminate, to form the creating regions of exposed electroless copper and regions of electroless copper covered by the pattern mask”--, is suggested to clarity of the claim.
“the pattern mask”(claim 33, line 19) should be changed to:--" the pattern mask from the outer surfaces of the catalytic laminate”--.
“etching the electroless deposition and electroplate deposition until a surface of the catalytic laminate is exposed” should be changed to:
--" etching the electroless deposition and electroplate deposition on the outer surfaces of the catalytic laminate to expose surfaces of the catalytic laminate”--, since the term ”until” existed in the claim which is unclear as to when the process is done or ended. 
“the holes” (claim 34, line 3) “the order of 0.15mil.” (claim 34, line 6) lack proper antecedent basis.
“until” (claim 34, line 2) should be changed to: --“on”--.  
“is a layer of electroless copper deposition on the order of 0.15 mil.” (claim 34, lines 5-6) not positive method limitation.    Appropriate correction is requested.  It is suggested claim 34 should be changed to: --” wherein the continuous layer of electroless copper 15deposition having a thickness of  “--.
It is not clear as to exactly what pattern mask is used in the process since alternative term “or” has been existed in claim 35.  Please be more specific. 
“where exposing “(claim 36, line 2) should be changed to:--” further comprising exposing “--.
“is a step of at least one of ”(claim 36, line 2) should be changed to:--" includes one of”--
Claims 37-38, 41-51, and 53 appears to be product limitations, since no method limitations existed thereto. 
Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: providing of associated elements such as a catalytic laminate prior to drilling as well as providing a pattern mask prior to applying and the lacking of the traces at the end of the process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         mt